OPINION — AG — (1) AN "UNENCUMBERED CONTRACT" BETWEEN THE CENTRAL PURCHASING DIVISION  OF THE STATE BOARD OF PUBLIC AFFAIRS AND A NEWLY ELECTED MEMBER OF THE LEGISLATURE, ESTABLISHING BID PRICES FOR VARIOUS ITEMS OF OFFICE EQUIPMENT, ENTERED PRIOR TO THE LEGISLATOR'S ELECTION, IS NOT ITSELF VOID; BUT PURCHASE ORDERS FOR SPECIFIC ITEMS OF OFFICE EQUIPMENT MAY NOT BE FUNDED FROM MONEYS APPROPRIATED DURING THE TERM FOR WHICH THE LEGISLATOR WAS ELECTED; WHETHER ANY PARTICULAR PURCHASE ORDER IS TO BE FUNDED FROM MONEYS APPROPRIATED DURING THE LEGISLATOR, VENDOR'S TERM OF OFFICE IS A QUESTION OF FACT, WHICH CANNOT BE ANSWERED AS A MATTER OF LAW. (2) NEITHER PARTY UNDER SUCH A CONTRACT HAS ANY CONTINUING OBLIGATION TO PERFORM THEREUNDER, IF SUCH PERFORMANCE WOULD NECESSITATE THE EXPENDITURE OF FUNDS APPROPRIATED DURING THE LEGISLATOR, VENDOR'S TERM OF OFFICE; THEREFORE, THE LEGISLATOR, VENDOR HAS NO OBLIGATION TO DISCHARGE UNDER SUCH CIRCUMSTANCES. (3) 74 O.S. 1409 [74-1409](E) IS, UNDER ARTICLE V, SECTION 23, CONSTITUTALLY INEFFECTIVE TO PERMIT A MEMBER OF THE LEGISLATURE TO SELL OR CAUSE TO BE SOLD, EITHER AS AN INDIVIDUAL OR THROUGH ANY BUSINESS ENTERPRISE IN WHICH HE, SHE HOLDS A FINANCIAL INTEREST, GOODS OR SERVICES TO ANY STATE AGENCY, EVEN IF THE CONTRACT IS AWARDED PURSUANT TO STATUTES RELATING TO THE PURCHASING DIVISION OF THE STATE BOARD OF PUBLIC AFFAIRS, WHERE PAYMENT THEREFOR WOULD BE MADE FROM FUNDS APPROPRIATED DURING THE LEGISLATOR, VENDOR TERM OF OFFICE OR WITHIN TWO YEARS THEREAFTER. CITE: 15 O.S. 1971 2 [15-2], 74 O.S. 1971 1409 [74-1409], 62 O.S. 1975 Supp., 41.16 [62-41.16], OPINION NO. 63-370, OPINION NO. 71-233, OPINION NO. 72-288, ******* OPINION NO. 72-292, OPINION NO. 76-342, ARTICLE V, SECTION 23 (CONFLICT OF INTEREST, LEGISLATOR, CONTRACTS) (FLOYD W. TAYLOR) SEE: OPINION NO. 87-008 ** SEE OPINION NO. 91-529 (1991) ** SEE OPINION NO. 91-529 (1991) ** SEE: OPINION NO. 89-513 (1989) ** ** SEE OPINION NO. 89-572 (1989) **